Opinion on Rehearing




                             UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-6614



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

         versus


JOHN OKPALA,

                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CR-91-
452-L, CA-96-2524-L)


Submitted:     December 23, 1997           Decided:   January 9, 1998


Before NIEMEYER, Circuit Judge, and BUTZNER and PHILLIPS, Senior
Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


John Okpala, Appellant Pro Se. Steve Zimmerman, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997),

and his motions for reconsideration. The district court granted a

certificate of appealability as to one issue: "Were Mr. Okpala's

due process rights violated during his arrest in Nigeria and extra-
dition to the United States?" We have reviewed the record and the

district court's opinion and find no reversible error. According,

we affirm the issue for which the district court granted a certif-

icate of appealability and deny a certificate of appealability and
dismiss the appeal as to the remaining issues on the reasoning of

the district court. United States v. Okpala, Nos. CR-92-452-L; CA-
96-2524-L (D. Md. Feb. 27 & Apr. 11 & Apr. 24, 1997). We dispense

with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument

would not aid the decisional process.




                              AFFIRMED IN PART, DISMISSED IN PART




                                2